DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.
Applicant’s arguments and amendments to the claims filed on July 26, 2021 have been received and entered. Claims 1-2, 4-8, 11, 14, 19, 21, 24-25 have been amended, while claims 30-32 are newly added. Claims 1-32 are under consideration. 

Priority
This application is a 371 of PCT/NL2016/050502 filed on 07/08/2016, which claims priority from foreign application no 2015130 filed in Netherlands on 07/09/2015.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Withdrawn -Claim Rejections - 35 USC § 103 
Claims 1-24, 26-29 were rejected under 35 U.S.C. 103 as being unpatentable over Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS) and Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005). In view of Applicants’ amendment of base claim 1, introducing the limitation “cells form on the hydrogel a layer of cells with an apical and a basolateral side wherein the layer of cells is a monolayer that has epithelial barrier function, the previous rejections of claims are hereby withdrawn. Applicants’ arguments with respect to the withdrawn rejections are thereby rendered moot. The claims are however subject to new rejections over the prior art of record, as set forth below:
Claims 1 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477), Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005) as evidenced by Hall et al (PNAS, 1982, 4672-4776). The rejection is withdrawn for the reasons discussed supra. 

New-Claim Rejections - 35 USC § 103- necessitated by amendments
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24, 26-29, 31 and 32  are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477) as evidenced by Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005)  and Ingber et al (WO/2012/118799, dated 9/7/2012, 02/28/2012, EFD02/28/2011).
Claim interoperation: The function of determining from signal ratio of fluorescence in microfluidic channel as set forth in claim1 or determining from signal obtained as required by claim 2 is interpreted as mental steps or to be performed by machine (CPU). Further base claim as such do not require that the epithelial barrier and therefore does not require probe measuring any epithelial barrier function. 
With respect to claims 1, Bischel et al teach a method of  assessing barrier function, the method comprising the steps of a) providing a microfluidic system comprising multiple hollow microfluidic channels, wherein the channel is filled with a ECM hydrogel in center channel (see page 1475, col. 2, para. 1),  b) introducing and seeding endothelial  cells in to the microfluidic channels to contact the ECM hydrogel to form a monolayer and forming cell junctions (see  c; providing to the endothelial cells in the microfluidic channel a FITC-labeled dextran probe and a compound (VEGF), wherein the probe and the test compound is, independently, provided to the apical side, to the basolateral side or to both the apical and basolateral side; e) determining at various time points the signal provided by the FITC-labeled dextran to assess barrier function (see page 1474, col. 2, para. 2-3). It is further disclosed that the fluorescence images were taken at 1 min intervals for 20 min. Bischel teaches permeability of the endothelial monolayers are determined by flowing FITC-labeled bovine serum albumin into the lumens and calculating permeability coefficients (see page 1474, col. 2, para. 2). Bischel et al teach triple microchannel platform separated by phaseguides as disclosed in Trietsch that is performed by patterning a lumen through and ECM hydrogel in the center chamber, and adding to one of the side chambers 50 ng/mL FITC-labeled dextran, a protein with a similar molecular weight to vascular in vitro method that embraced the potential for microfluidic plates that is fully compatible with advanced imaging techniques such as confocal, phase contrast, and fluorescent imaging.  It is disclosed that  Fluorescent and phase contrast images could be acquired by automated microscopy, demonstrating compatibility of the titer-plate based microfluidic platform with high content screening (HCS) assays (see page 3551, col. 1, para. 2).  Regarding claim 26, Trietsch et al teach providing more than one concentration of test compound (see figure 3b). Regarding 3, Trietsch et al teach that the method is performed for more than one concentration (see figure 3b). With respect to claims 9, 19,28,  Trietsch et al disclose two successive time point for signal provided by probe in the microfluidic channel is 24h (see figure 2). With respect to claims 12 and 27, Trietsch et al teach employing  a two- and three-lane r in which lanes are separated by phaseguides that  are geometric features that act as pressure barriers due to meniscus pinning (see page 3548, col. 2, para 2,3549, col. 2, last para, fig. 2, 3551, col. 2, para. 2). With respect to claims 16-18, Trietsch et al determining of signal in plate is equipped with a thin 175 mm bottom glass plate to ensure compatibility with imaging techniques such as phase contrast, fluorescence, confocal, and multi-photon microscopy as well as with high content screening (HCS) automated readers (see page 3550, col. 1, para. 2). 
Regarding claims 22-23, 29, Trietsch et al teach different channels lanes separated by phaseguides, a features that act as pressure barriers due to meniscus pinning. One or more lanes are filled with gel-embedded cells, while remaining lanes are employed for a perfusion flow, a compound or staining reagents. It is further disclosed that the perfusion by leveling of reservoirs supplies nutrients, oxygen and removes waste metabolites (see page 3548, col. 2, and para. 2). It is noted that compartmentalization techniques include usage of membranes, valves, tightly placed pillars (see page 3548, col. 2, and para.1).
Bischel et al and Trietsch differ from claimed invention by not disclosing assessing barrier function of a continuous monolayer of epithelial cells plated on hydrogel that forms with an apical and/or basolateral side of the channel on a microfluidic platform. 
Puddicombe cure the deficiency by providing motivation to use epithelial cells that forms a pseudostratified structure comprising a layer of columnar cells with underlying basal cells that act as a physical barrier to separate the external environment and the internal milieu of the lung. continuous monolayer of cells (see para. 13, 33). Puddicombe explicitly discloses using suitable probes known for determination of epithelial permeability that includes FITC-dextran to determine epithelial barrier function for the purpose of screening assay (see para. 32). The combination of reference differ r from claimed invention by not disclosing assessing barrier function of a monolayer of epithelial cells plated on hydrogel that forms with an apical and/or basolateral side of the channel on a microfluidic platform. 
Ingber cure the deficiency by disclosing injecting ECM solution containing rat type I collagen and Matrigel into the sterilized microfluidic channels. It is further disclosed that Caco-2 (epithelial cells) are plated on the top surface of the ECM-coated porous into upper microchannel using a sterile syringe. Ingber et al teach Caco-2 cells attach to the ECM-coated PDMS surface within -30 min and generated cell-cell adhesions within 1 hou , while control studies used  static cultures of Caco-2 cells that were pre-coated with the same ECM mixture of type I collagen and Matrigel used in the Gut-on-a Chip device. Ingber et al teach culturing Caco-2 cells in the Gut-on-a-Chip microdevice with flow and cyclic results in planar columnar epithelium spontaneously cultured  to form undulations and folds (Figure 15A)  and these folds exhibit the morphology of normal intestinal villi lined by polarized columnar epithelial cells with basal nuclei and separated by crypts (Figure 15B). The apical surfaces of epithelial cells within these villous structures stained positively for mucin 2, which is where this mucoprotein is deposited in vivo.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
The timing of villi formation observed in this in vitro model is also consistent with the rate of villous renewal observed in vivo (see para. 166).  Ingber et al further teach determining the permeability coefficient of the intestinal cell monolayer after tight junctional integrity is established by measuring the transport of fluorescein isothiocyanate-labeled dextran over time.  The probe (fluorescein isothiocyanate-labeled dextran) is applied to the apical surface of the epithelium in the top chamber and aliquot are removed from the lower chamber every while simultaneously replenishing with the same volume of fresh culture medium. The fluorescence intensity of the samples collected are used to quantify the amount of probe transported from the apex to the basolateral surface of the cell to determine the permeability coefficient (see para. 151 and 154). Gut-on-a-Chip, the FD20 solution was perfused through the upper channel, and sample aliquots collected every hour from the outlet of a lower channel are analyzed to quantitate the amount of probe (FD20) that are transported across the Caco-2 paracellular barrier (see para. 155). 
Accordingly, in view of the teachings of Bischel, Trietsch, Puddicombe and Ingber, it would have been obvious for one of ordinary skill in the art, before the effective filing date of the instant application, to combine the method of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on ECM to form monolayer with epithelial barrier function  as disclosed in Puddicombe by first introducing  the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel and Ingber to achieve predictable results in determining the effect of test agent on barrier function. One of ordinary skill in the art would be motivated to make use such a modification of using epithelial cells because it was recognized that a continuous monolayer of epithelial cells In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel) as in Ingber, while Puddicombe successfully reported culturing epithelial cells on collagen coated surface (see para. 27) allowing cells to produce epithelial barrier and detecting the effect of test agent using fluorescent tracer. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a microfluidic platform as disclosed by Bischel by combining with culturing epithelial cells on hydrogel to form monolayer with epithelial barrier function as disclosed in Ingber as evidenced by Puddicombe, with reasonable expectation of success. It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness See the recent Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925.pdf).
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.

Claims 1 and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Bischel et al (Biomaterial, 2013, 34, 1471e1477) as evidenced by Trietsch et al., (Lab Chip, 2013, 13, 3548-3554, IDS), Puddicombe et al (USPGPUB 20060269909, dated 05/24/2005)  and Ingber et .
Instant rejection is applied to the extent claims read on a monolayer of epithelial cells forming cell junctions resulting in tubular like structure as required by claim 25. 
The teaching of Bischel, Trietsch, Puddicombe and Ingber have been described above and relied in same manner here. The combination of reference differ from claimed invention by not disclosing that continuous monolayer of epithelial cells grown on a collagen gel creates a tubule like structure.
However, before the effective filing date of instant application Hall et al teach continuous monolayer of epithelial cells grown on a collagen gel creates a tubule like structure (abstract).
Accordingly, in view of the teachings of prior art, it would have been obvious for one of ordinary skill in the art to combine the method of determining the effect of test agent on barrier integrity with a known method of culturing epithelial cells on gel to form monolayer with a tubule like structure forming epithelial barrier function  as disclosed in Puddicombe and Hall by first introducing  the hydrogel followed by introducing epithelial cell to plate on the microfluidic platform as disclosed in Bischel and Ingber to achieve predictable results in determining the effect of test agent. One of ordinary skill in the art would be motivated to make use such a modification of using epithelial cells because it was recognized that a continuous monolayer of epithelial cells forms a pseudostratified structure comprising a layer of columnar cells to assess barrier integrity that creates a tubular like structure as in Hall and screening of test agent for ability to improve barrier function of epithelium formed from cultured epithelial cells (see Puddicombe ). The devices disclosed by Bische would have allowed rapid screening barrier function formed following culturing of epithelial cells on ECM as disclosed in Puddicombe. One who would have practiced the invention would have had reasonable expectation of success because prior art reported culturing epithelial cells with ECM in a microfluidic channel containing ECM (hydrogel), while Puddicombe successfully reported culturing epithelial cells on collagen coated surface (see para. 27) allowing cells to produce tubular like structure and epithelial barrier as in Hall and Ingber. Thus, it would have only required routine experimentation for one of ordinary skill in the art to modify the method of determining the effect of test agent using a microfluidic platform as disclosed by Bischel by combining with culturing epithelial cells on hydrogel to form monolayer with epithelial barrier function as 
Thus, the claimed invention, as a whole, is clearly prima facie obvious in the absence of evidence to the contrary.
Response to arguments
	To the extent that Applicants’ arguments are pertinent to the new rejections, they are addressed as follows:
	Applicant disagree with the rejection arguing claims have been amended to clarify that the method does require polarization. Step c) of claim 1 now require the cells to form a monolayer with an apical side and with a basolateral side, and wherein the monolayer is characterized by having epithelial barrier function. With this amendment it is now clear that the probe and compound provided in step d) is provided to a monolayer of epithelial cells with epithelial barrier functioning. In addition, step d) now includes, as suggested by the Examiner that the probe and/or compound are provided to the apical or to the basolateral side through a microfluidic channel. Applicants’ arguments have been fully considered, but are not found persuasive.
In response, it is noted that claim 1 is broad and require culturing the epithelial cells that are introduced into the microfluidic channel, wherein cells form on the hydrogel a layer of cells with an apical and a basolateral side, wherein monolayer has barrier function. It is relevant to note that claim 1 require providing the monolayer epithelial cells a probe and a test compound to the apical side, to the basolateral side or to both apical and basolateral side to determine the signal provided by different channels at different time point. The claims as constructed is indefinite for the reasons discussed in 35 USC 112(b) rejection below. It is Examiner’s position that prior art used artificial membranes to enable apical-basal access to the epithelia on a microfluidic platform to determine the epithelial barrier function as disclosed in Ingber. In the instant case, base claim do not exclude artificial membranes in the microfluidic system. As written base claim do not require determination of barrier function in a membrane-free manner nor do they require epithelium that exhibits cellular polarization, tight junction formation, and vice versa. The newly applied art of  Ingber  teaches culturing Caco-2 cells in the Gut-on-a-Chip microdevice with flow and cyclic results in planar columnar epithelium spontaneously grow to form undulations and folds (Figure 15A)  and these folds exhibit the morphology of normal intestinal villi lined by polarized columnar epithelial cells with basal nuclei and separated by crypts (Figure 15B). The apical surfaces of epithelial cells within these villous structures stained positively for mucin 2, which is where this mucoprotein is deposited in vivo.  The timing of villi formation observed in this in vitro model is also consistent with the rate of villous renewal observed in vivo (see para. 166).  Ingber et al further teach determining the permeability coefficient of the intestinal cell monolayer after tight junctional integrity is established by measuring the transport of fluorescein isothiocyanate-labeled dextran over time.  The probe (fluorescein isothiocyanate-labeled dextran) is applied to the apical surface of the epithelium in the top chamber and aliquot are removed from the lower chamber every while simultaneously replenishing with the same volume of fresh culture medium transported from the apex to the basolateral surface of the cell to determine the permeability coefficient. 
Therefore, in view of the fact patterns of the instant case, and the ground of rejection outlined by the examiner, applicants’ arguments are not compelling and do not overcome the rejection of record.

New-Claim Rejections - 35 USC § 112-necessiated by amendments
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the monolayers and control devices, and the drift of probe monitored for between 5 and 60 minutes. Applying the formulas will then yield the apparent permeability of the cell monolayers after the different treatments (see para. 91 of the specification). The specification generally discloses the intensity of the gel channel is divided by the intensity of the top perfusion channel and the ratio is plotted against the time after start of compound (staurosporin) exposure. The specification further teaches cellular barrier is leak-tight the fluorescent signal will be contained in the perfusion channel, whereas in the microfluidic chip with no cells, just ECM in the gel channel, the fluorescent signal will enter the ECM and will saturate within minutes. The fluorescent signal in the perfusion and gel channel can be monitored real time using time-lapse fluorescent microscopy. The intensity of the gel channel is divided by the intensity of the top perfusion channel and the ratio was plotted against the time after start of fluorescent reporter addition. Without a cellular barrier the ECM is saturated within minutes after dye addition whereas a ratio close to zero is maintained as long as the cellular barrier is intact (see figure 2 and 3). In view of foregoing it is apparent that step (e ) of determining signal at various point from different sources as recited in the base claim 1 fails to establish the nexus with the preceding step (d).  Appropriate clarification and/or correction is required on the record. 
Claim 1 recites the limitation "" in determining at various time points the signal provided by the probe in a microfluidic channel or in the hydrogel, or in a microfluidic channel and in the hydrogel.  There is insufficient antecedent basis for this limitation in the claim for the reasons discussed supra. It is noted that probe is provided to the monolayer of epithelial cells in the at least one microfluidic channel is filled at least in part with a hydrogel and therefore, there may be channel that are filled only with a hydrogel but it is unclear as to without introducing a probe to said control channel, step (e) contemplates to determine at various time points the signal provided by the probe in a microfluidic channel or in the hydrogel or both. There is insufficient antecedent basis for these limitation as it is unclear as to how a determination is performed in absence of any probe to those channels. Claims 2-32 are included in the rejection because they directly or indirectly depend from the rejected base claim.  Appropriate clarification and/or correction is required on the record. 

Conclusion
No claims allowed. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jang et al (International Conference on Miniaturized Systems for Chemistry and Life Sciences, 15th, Seattle, WA, United States, Oct. 2-6, 2011 (2012), Volume 3, 1502-1504, page 1 abstract) teach microfluidic channel and human proximal tubule cells on a porous extracellular matrix -coated porous membrane. This allows us to culture the kidney epithelial cells mimics that of the normal kidney tubule. The data shows enhanced epithelial cell polarization cytoskeletal reorganization, primary cilia formation and response to renal toxins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANOOP K. SINGH whose telephone number is (571)272-3306. The examiner can normally be reached Monday-Friday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANOOP K SINGH/            Primary Examiner, Art Unit 1632